Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This office action is response to 02/22/2021. Claims 1-20 are amended. Claims 1-20 are presented for examination.
Response to Arguments
3.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 9-10 in Remarks, filed 09/28/2020, with respect to claims 1-20, have been fully considered and are persuasive.  Applicant also filed eTD. These rejections withdrawn.
Allowable Subject Matter
4.       Claims 1-20 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
5.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 2 and 10, the prior art of record, specifically Batty (US 2010/0026571 A1) teaches a signaling beacon operable to determine a geographic location of the signaling beacon; a radio frequency transceiver, to permit bi-directional communication between the signaling beacon and remote radio frequency transceiver; and a waterproof case for housing the global positioning system receiver, the radio frequency transmitter, the radio frequency receiver and the processor  (Fig. 1 and 6, beacon 10, paragraph 0010, waterproof case for housing GPS receiver, radio frequency 
Prior art of record, Hulsey (US 2008/0247161 A1) teaches a method comprises the steps of: illuminating a plurality of radially projecting lights; sensing light emitted by said plurality of radially projecting lights via an optical sensor; and illuminating at least one axially upward projecting light if said optical sensor detects decrease in illumination from said plurality of radially projecting lights.  (FIG. 1, each of plurality of radially projecting lights 3 within each bank 30 of radially projecting lights 3, paragraph 0023, light source is provided at top end of wand, which is enclosed by a lens globe and permits light to radiate therefrom).
However, the prior arts of record fail to teach, make obvious, or suggest, a floatable visual distress signal device comprising: a bulbous top portion; a cylindrical portion extending downward from the bulbous top portion; and a collar portion extending upward from the bulbous top portion, collar portion comprising an annular upstanding sidewall that terminates in an annular outer rim and  a lens extending along a central lens axis and comprising: an outer lens surface; an inner lens surface comprising downwardly extending protuberance; and an annular sidewall that extends parallel to and circumscribes the central lens axis; lens coupled to the collar portion of waterproof housing,  annular upstanding sidewall of collar portion is being concentric with annular sidewall of the lens; one or more perch legs extending upward from the power source, portion of compartment formed by bulbous top portion, and passageway defined by the annular upstanding sidewall of collar portion, and electrical circuitry generate a visual SOS distress pattern with the light source, as presented in the claimed invention.

Therefore, claims 1-20 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/           Primary Examiner, Art Unit 2689